DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent 
provisions. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 2, 4, 5, 7, 8 and 18-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 3, 11, 12, 14-17 and 24-27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 3, prior art failed to disclose or fairly suggest a light emitting device comprising, along with other recited claim limitations, overlapping and width configurations for the first and the second opening. Claims 11, 12 and 14-17 depend from claim 3 and hence are allowed for the same reason therein. 
Regarding Claim 24, prior art failed to disclose or fairly suggest a semiconductor device comprising, along with other recited claim limiations, the required relationship among the second inorganic insulating layer, second organic insulating layer, wiring and the pixel electrode. Claims 25 and 26 depend from claim 24 and hence are allowed for the same reason therein. 


Claims 9, 10 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claims 9, 10 and 23, prior art failed to disclose, along with other recited claim limitations, the required curvature or radius. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 4, 5, 7, 8 and 18-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Inukai (2001/0038367) in view of Yamazaki et al. (7,042,024).
Regarding Claim 2, in Fig. 13, Inukai discloses a light-emitting device comprising: a substrate 811; a pixel portion comprising a transistor 8202 over the substrate; a first inorganic insulating layer 812 over the substrate; a first organic resin layer 848 over the transistor and the first inorganic insulating layer; a second inorganic insulating layer 847 over the (very bottom portion of the) first organic resin layer; a pixel electrode 849 over the second inorganic insulating layer, the pixel electrode being electrically connected to the transistor; and a second organic resin layer 850 covering an edge of the pixel electrode, wherein the first organic resin layer comprises a curved surface (as a result of the wet etching process to make the contact holes in ILD layer 820, see paragraphs 0240, 0242), wherein the second inorganic insulating layer is in contact with the curved surface, and wherein a center portion of the pixel electrode is not covered by the second organic resin layer 850.  Inukai fails to disclose the newly added limitations of “second inorganic insulating layer over a top surface of the first organic resin layer” and “a portion of the pixel electrode is not covered by the second organic resin layer”. However, Yamazaki et al. discloses a light emitting apparatus where in Fig. 1, element 128 could be considered a second organic layer. The top surface of element 128 is covered with inorganic insulating layer 129. Furthermore, a portion (for example the top portion) of the pixel electrode is not covered by element 128. (Please note that element 128 does not cover the “center” portion of the pixel electrode. But this limitation was taken out of the claim language)
It would have been obvious to one of having ordinary skill in the art at the time of effective filing to have the required amended configuration with respect to the second inorganic layer, first organic layer and the pixel electrode in order to protect the pixel electrode.  
Regarding Claim 4, in Inukai, the transistor comprises: a semiconductor layer 829; a gate insulating layer 818over the semiconductor layer, and a gate electrode 830over the gate insulating layer.  
Regarding Claim 5, in Inukai, a wiring 831 electrically connected to the semiconductor layer, wherein the wiring comprises a first layer including titanium, a second layer including aluminum, and a third layer including titanium (see paragraph 0250)
Regarding Claim 7, in Inukai, in paragraph 0282, the first organic resin layer 848 is acrylic.  
Regarding Claim 8, in Inukai, in paragraphs 0282, the second inorganic insulating layer is silicon nitride, silicon oxide nitride, or aluminum oxide nitride.  

Regarding Claim 18, in Fig. 13, Inukani discloses a semiconductor device comprising: a substrate; a pixel portion comprising a transistor over the substrate; a first inorganic insulating layer over the substrate; a first organic resin layer 848 over the transistor and the first inorganic insulating layer; a second inorganic insulating layer 847 over the (very bottom portion of the) first organic resin layer; a pixel electrode over the second inorganic insulating layer, the pixel electrode being electrically connected to the transistor; and a second organic resin layer covering an edge of the pixel electrode, 
It would have been obvious to one of having ordinary skill in the art at the time of effective filing to have the required amended configuration with respect to the second inorganic layer, first organic layer and the pixel electrode in order to protect the pixel electrode.  
Regarding Claim 19, in paragraphs 0270 and 0271 of Inukai, the transistor comprises: a semiconductor layer; a gate insulating layer over the semiconductor layer, and a gate electrode over the gate insulating layer.  
Regarding Claim 20, in paragraph 0265 of Inukai, a wiring electrically connected to the semiconductor layer, wherein the wiring comprises a first layer including titanium, a second layer including aluminum, and a third layer including titanium.  
Regarding Claim 21, in paragraph 0282 of Inukai, the first organic resin layer is acrylic.  
Regarding Claim 22, in paragraph 0281 of Inukai, the second inorganic insulating layer 847 is silicon nitride, silicon oxide nitride, or aluminum oxide nitride.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAZLI ERDEM whose telephone number is (571)272-1914.  The examiner can normally be reached on M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FAZLI ERDEM/           Primary Examiner, Art Unit 2826                                                                                                                                                                                             	1/15/2021